 Case 2:19-cv-00569-JS-AKT Document 5 Filed 04/18/19 Page 1 of 2 PageID #: 26



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                             April 18, 2019
District Judge Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722
                                                     Re:     2:19-cv-00569-JS-AKT
                                                             Brown v. Walmart Inc.
Dear District Judge Seybert:

       This office represents the plaintiff in the above action and requests an extension of time to
prove service to the Court. Individual Motion Practices of Honorable Joanna Seybert (“Individual
Rules”), Section I(E)(1)-(2) (distinguishing requests for extension of time to file a responsive
pleading with requests for adjournments or extensions in other matters).

       In accordance with your Honor’s Rules, the original compliance date by which service is
required to be proved is Tuesday, April 30, 2019. Fed. R. Civ. P. 4(m) (allowing 90 days for
defendant to be served); Fed. R. Civ. P. 6(a)(1)(A)-(B) (excluding the date triggering the period
and counting intermediate weekends). No previous requests for adjournments or extensions of
time have been sought, granted or denied. The adversary has not consented to this request.

         The reason for the extension is because defendant has not signed and returned a waiver of
service, sent on February 27, 2019. Plaintiff mailed “a copy of the complaint, 2 copies of the
waiver form…and a prepaid means for returning the form” to The Corporation Trust Company,
Corporation Trust Center, 1209 Orange St, Wilmington, DE 19801, defendant’s registered agent
in its state of formation. Fed. R. Civ. P. 4(d)(1) (reciting requirements to request a waiver).

        On April 16, 2019, plaintiff arranged the “delivering a copy of the summons and of the
complaint to an officer, a managing or general agent, or any other agent authorized by appointment
or by law to receive service of process” to the aforementioned registered agent. Fed. R. Civ. P.
4(h)(1)(B) (“Serving a Corporation, Partnerthip, or Association.”).

       Plaintiff requests an extension of 30 days, until Monday May 20, 2019, to obtain and file
an executed waiver so defendant may obtain additional time to move or answer in response to the
complaint. Fed. R. Civ. P. 4(d)(4) (“Results of Filing a Waiver”). This will make it less necessary
for defendant to hurriedly request an extension of time from the Court or plaintiff to move or
answer and conserve judicial resources. Thank you.
                                                             Respectfully submitted,

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
 Case 2:19-cv-00569-JS-AKT Document 5 Filed 04/18/19 Page 2 of 2 PageID #: 27




                                        Certificate of Service

I certify that on April 18, 2019, I served the foregoing by electronically filing and/or mailing (first-
class mail) same, to the persons or entities indicated below, at their last known address of record
(blank where not applicable).

                                                     ☐ CM/ECF                  ☐ First-Class Mail


                                                                 /s/ Spencer Sheehan
                                                                 Spencer Sheehan
